Citation Nr: 1541163	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an earlier effective date than September 29, 2009 for a grant of nonservice connected death pension benefits to a spouse based on the need for aid and attendance, to include based on a clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran had active service from December 1942 to November 1945.  He died on September [redacted], 2004.  His widow, [redacted], applied for death pension benefits.  The widow appealed the effective date of the benefits, to include due to CUE.  The widow passed away on December [redacted], 2012.  The widow's daughter has been substituted as the claimant in this matter to complete the processing of the widow's claim.  (She submitted a request for substitution in May 2013, within one year following the widow's death.  Eligibility to substitute was granted in January 2014 by the Regional Office (RO)).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) RO in Milwaukee, Wisconsin, that granted entitlement to death pension benefits based on the spouse's need for aid and attendance allowance effective September 29, 2009.  


FINDINGS OF FACT

1.  In a November 2007 decision, the RO denied payment of death benefits, in part due to the appellant's income levels; the Veteran did not file a timely notice of disagreement regarding that decision and it became final.

2.  Prior to September 29, 2009, no claim had been filed for death pension benefits based on the need for aid and attendance.

3.  On September 29, 2009, VA received a new claim for death pension benefits.  



CONCLUSION OF LAW

The November 2007 RO decision denying payment of death pension benefits was not based on CUE and an earlier effective date than September 29, 2009 for the award of aid and attendance benefits is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.3, 3.23, 3.271-3, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this motion as a matter of law.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA has no applicability to claims of clear and unmistakable error in prior decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001.

Earlier Effective Date

The appeal for an earlier effective date arises from a disagreement with the initial effective date assignment following the grant of benefits.  Courts have held that once entitlement is granted the claim is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding the issues on appeal.

The appellant has asserted that an earlier effective date is warranted for a grant of nonservice connected death benefits to include aid and attendance.

The appellant contends that an August 2007 rating decision that denied entitlement was should be revised or reversed due to CUE.  A review of the record shows that the claim for death pension benefits was by the RO in August 2007.  She was denied payment of pension due to excessive income.  The appellant was informed of the decision in an August 2007 notification letter.  Because the appellant did not file a notice of disagreement regarding the 2007 decision within one year from the date of the notification of the rating decision to appeal the denial of the claim, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final decisions, and, in the face of a claim of error, the presumption is even stronger.  Martin v. Gray, 142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  "Clear and unmistakable error" is a very specific and rare kind of error, of fact or law, that is undebatable, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE, it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi,   3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The appellant has specifically claimed that the CUE is due to the lack of assistance in developing for an aid and assistance claim.  Again, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Id.  Therefore, entitlement to an earlier effective date based on a lack of assistance is denied.  

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  An appellant is entitled to these benefits if the Veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.   38 U.S.C.A. § 1541. 

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.  38 C.F.R. § 3.272(h).   Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount. 38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

Regardless of VA regulations concerning effective dates of awards, and except as provided in paragraph (c) of this section [not applicable in this appeal], payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.   38 C.F.R. § 3.31. 

In determining that the appellant's income did exceed the applicable MAPR in the August 2007 decision, the RO considered the Veteran's medical expenses.  The RO noted that medical expenses for in-home care could not be considered because the record did not contain proof that the attendants were licensed.  The appellant asserts that this is an inaccurate application of the law as the providers do not have to be licensed or, in the alternative, an inaccurate application of the facts claiming that an April 2006 Form 8416 from the appellant was missing or not considered.  

The Board notes that the Form 8416 is associated with the claims file and was of record during the August 2007 decision.  The Board notes that, although the RO has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  The facts known at the time were of record and were considered by the RO.  

It is asserted that it was an error to request information concerning the licensing of the individuals providing medical care.  References are made to a Manual M21-1 provision that is to that effect.  Significantly, however, that provision is in effect only where aid and attendance pension benefits have been assigned.  That Manual provision goes on to say in the next subsection that where aid and attendance has not been assigned, the health care providers have to be licensed and can only be counted for the health care provided, not caring for other non-medical needs.  At the time of the earlier claim there was no assertion or evidence showing that the appellant's mother needed aid and attendance.  That information was supplied with the reopened claim in September 2009.

The Board must consider the record as it stood at the time of the decision.  The record at the time of the decision did not contain any of the required documentation that would allow VA to verify the caregiver expenses or deduct the claimed expenses.  The Board acknowledges that VA did not specifically request these receipts; however, that question goes to the duty to assist.  Again, the Board notes that VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board must make its determination based on the record available at the time of the decision.  The record did not contain the required documentation for non-licensed caregivers.  The evidence available at that time does not show a manifestly different outcome due to the error of law.  As such, the November 2007 decision denying nonservice connected death benefits due to income should not be reversed or revised based on CUE.

As pertinent to this case, for a nonservice-connected death after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(3).  The appellant's claim was received on September 29, 2009.  As the Veteran died more than one year prior to this claim, the effective date is correctly assigned as the date of claim, September 29, 2009.  Therefore, the claim of entitlement to an earlier effective date than September 29, 2009 must be denied.  


ORDER

Entitlement to an earlier effective date than September 29, 2009 for a grant of nonservice connected death benefits to a spouse based on the need for aid and attendance, to include based on CUE is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


